PER CURIAM.
Relator in each of these cases, consolidated for review, seeks a writ of prohibition directed to the District Court of Appeal, First District, and the judges thereof, to prevent that court from exceeding its jurisdiction by considering the appeals of Lawrence Cousineau, alias Larry Cousineau and Willie Young, alias “Booster” Young; Calvin W. Thomas, alias “Pop” Thomas and Harold Simon, alias “Jackie” Simon, from orders denying their respective motions under Criminal Procedure Rule 1, F.S.A. ch. 924 Appendix.
Relator’s motion to dismiss the notices of appeal upon the ground they were not filed within sixty (60) days required by Florida Appellate Rule 3.2(b), 31 F.S.A. was denied by the District Court. Upon the suggestion of Relator rule nisi issued and returns were filed. Briefs and argument of counsel have been considered.
Inasmuch as the circumstances here are similar to those of Barton v. State,1 cited by Respondents in support of their denial of the motions to dismiss, we find no reason to disturb the decision of the District Court.
The rule nisi in each of these causes is, therefore, discharged and the causes dismissed.
THORNAL, C. J. and THOMAS, ROBERTS, CALDWELL and ERVIN, JJ., concur.

. Barton v. State, 176 So.2d 597 (Fla.App. 1st 1965).